Case 1:19-cv-10973-VEC Document 32
                                31 Filed 09/08/20
                                         09/04/20 Page 1 of 2
                                                            1

                     USDC SDNY
                     DOCUMENT
                     ELECTRONICALLY FILED
                     DOC #:
                     DATE FILED: 09/08/2020




                                              MEMO ENDORSED
         Case 1:19-cv-10973-VEC Document 32 Filed 09/08/20 Page 2 of 2


Application GRANTED.

The parties are hereby ORDERED to file a motion for approval of the settlement
by Tuesday, September 15, 2020.

The September 18, 2020 conference is hereby adjourned to Friday, September
25, 2020, at 2:30 P.M.

All parties and any interested members of the public must attend by dialing
1-888-363-4749, using the access code 3121171 and the security code 0973. All
attendees are advised to mute their phones when not speaking and to self-identify
each time they speak.

SO ORDERED.

                                          Date: 09/08/2020


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
